Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites a fourth sand system, but lacks antecedent basis for a third. It appears that the claim should depend from claim 16.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinitz.
	Martinitz discloses a separator system comprising a separator with volume sensors (8, 9) to control the dumping of the vessel by closing valve (5) and opening valves (7 and 11). With respect to the recitation of “sand separator configures to be operatively connected to a well” in the preamble, it is submitted that this is intended use language failing to limit the structure claimed.
5.	Claim(s) 1, 2, 6-8, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickie.
	While the application for Hickie was filed after the filing date of the instant application, it is submitted that the Hickie application claims priority to preliminary applications filed prior to the filing date of the instant application, and therefore qualifies as prior art under 102(a)(2).
	Hickie discloses the invention as claimed, a sand separator for an oil well having a computer system with both volume and weight sensors to control choke valves closing an input and opening a dump. See the entire document, but especially paragraph 33.
6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickie in view of Lange or Arefjord.
	Claim 3 differs from Hickie in recitation of a centrifugal separator. The use of a centrifugal separator in a similar application is exemplified by Lange and Arefjord, and it is therefore submitted that the use of a centrifugal separator in the system of Hickie would have been an obvious alternative to the gravitational separator disclosed.
7.	Claims 4, 5, 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickie in view of Tucker.
	Claims 4, 5, 18 and 19 differ from Hickie in recitation of multiple sand separators. The use of a dump vessel in conjunction with multiple sand separators is known, as exemplified by Tucker I Figure 1. It would therefore have been obvious for one skilled in the art to use multiple separators in the system of Hickie, to service multiple wells at the same time.
	Claims 9 and 20 further differ in recitation of a scale for weighing. This is also shown by Tucker (204) and would therefore have been a known and obvious form of weighing means in Hickie.
8.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickie in view of Renick.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickie in view of Tucker and further in view of Renick.
	Claims 11 and 12 differ from Hickie in recitation of mounting on a skid or mobile trailer. It is submitted that mobile skids are well-known, as exemplified by Renick, and would therefore have been obvious in the system of Hickie, to enable transportation to multiple sites. 
	Claims 14-17 differ in use of a trailer and use of multiple wells. It is submitted that the use of a mobile trailer to hold and transport the system of Hickie in view of Tucker would also have been obvious. With respect to the recitation of multiple dumping vessels in claim 14 and a fourth well in claim 17, it is submitted that these would have been obvious modifications, depending on the number of wells to be serviced and the expected capacity.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Tikhonov, Guerra, Sarshar, Hollingsaeter and McNaughton.
	10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778